Per Curiam,
We find no error in the decree from which this appeal was taken. It was rightly held by the learned auditor and court below that the fund in question should be distributed to the wage claimants, pro rata, under the act of April 22, 1854, to the extent of $100 each.
We cannot assent to the position assumed by the appellant, that the act of 1854 was intended to protect those only who were in the actual employment of the company when the assignment for the benefit of creditors was made. Such a strict and narrow construction of the act would in many cases practically defeat the object the legislature evidently had in view in giving preference to the wages of miners, mechanics or laborers employed by corporations or companies specified in the act.
None of the specifications is sustained.
Decree affirmed and appeal dismissed at appellant’s costs.